Appeals from orders of the County Court of Broome County entered December 18, 1958 and February 13, 1959, respectively, each of which denied, without a hearing, a motion by defendant in the nature of a writ of error coram nobis for an order vacating a judgment rendered September 21, 1953 upon defendant’s conviction on a plea of guilty of the crime of forgery in the second degree; and appeal from an order of said court entered December 15, 1958 which granted an application by the District Attorney to file nunc pro tune as of September 21, 1953 a so-called question and answer sheet alleged to have been completed by the Clerk of the court on the date last mentioned but, through error, filed in the office of the District Attorney. The principal ground of each of the coram nobis applications was the alleged failure of the court to propound the question required by section 480 of the Code of Criminal Procedure. For such failure coram nobis does not lie. (People v. Sullivan, 3 N Y 2d 196.) It may be noted, however, that defendant’s contention in this regard, as well as his suggestions of irregularities in other respects, are refuted by *656official records. The latter are exclusive of the question and answer sheet above referred to and, this being so, the questions attempted to be raised upon the appeal from the order for nunc pro tune filing are academic. Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.